UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. Corporate America CU Short Duration Fund Annual Report www.corpamfunds.org December 31, 2012 CORPORATE AMERICA CU SHORT DURATION FUND (Unaudited) January 30, 2013 Dear Shareholders, We are pleased to present you with the second annual report of the Corporate America CU Short Duration Fund (the Fund), which covers the twelve months from January through December 2012. Market Overview: The Presidential election is in the rearview mirror and the nation determined that the leadership in the White House should continue for another four years.During the inaugural address the President clearly laid out his desires to move along socially liberal lines.While a lot of political rhetoric ensued in the media, the markets did not seem to mind.Fortunately Congress temporarily delayed the fiscal cliff by passing stop-gap funding legislation.This action defers the difficult decisions facing Congress for a few weeks, but does not alleviate the uncertainty shared by the bond and equity markets.Therefore, the uncertainty outlined in the semi-annual report continues to exist and the markets remain in flux. Meanwhile we remain in a historically low interest rate environment.Mortgage rates have declined to historic lows and the ten-year Treasury bond is less than 2.00 percent.The Board of Governors of the Federal Reserve (“the Fed”) has held the Fed Funds rate at 0 to 0.25 percent ever since the onset of the “Great Recession,” and they indicate that they will do so until unemployment improves and inflation becomes evident. Recently we have noticed that many economists are focusing on extreme ends of the spectrum.Some are of the belief that a recession looms as early as mid-year while others warn that inflation (and corresponding higher interest rates) are rapidly approaching.Since the financial crisis began, central banks around the world have been “printing” money by keeping interest rates near zero and by various quantitative easing initiatives.However, inflation remains muted because the slowdown in the velocity of money has offset the increased M2. Hopefully when the economy improves and the private sector once again begins spending (thereby increasing the velocity of money), the Federal Reserve will be able to tighten in a systematic manner.To do this they will need to remove $3 trillion from the economy, which would be the single largest tightening in history.If this does not happen before economic activity picks up too much steam, inflation and high interest rates will ensue. The challenge for the country’s leadership is to keep monetary supply high to avoid deflation, yet tighten the supply in an orderly fashion when the economy improves to avoid inflation.Regardless of the outcome, historians will be talking about this economic period for ages to come. Fund Performance: For the year ending December 31, 2012, the Fund provided an annualized distribution yield of 1.63 percent and an annualized 30-day SEC yield of 1.19 percent.Total return (which reflects the performance of Fund shares at Net Asset Value, with all distributions reinvested) for the period ending December 31, 2012, as well as the Annualized Total Return (which reflects the performance of Fund shares at Net Asset Value, with all distributions reinvested), and the benchmark for the Fund, are outlined in the following table. 1 CORPORATE AMERICA CU SHORT DURATION FUND (Unaudited) Corporate America CU Short Duration Fund (CASDX) (Date of Inception 5/26/11) Annualized Period Ending December 31, 2012 Total Return 1-year Total Returns Since Inception CASDX 2.81% 2.62% BofA 3-Month Treasury Bill Index 0.02% 0.09% The Total Annual Fund Operating Expenses were 0.57% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (888) 621-9258. Portfolio Review: At December 31, 2012, the Fund portfolio was primarily comprised of U.S. Government Agency Issues (73.7 percent in Federal National Mortgage Association, Federal Home Loan Mortgage Corporation and Small Business Administration Loan Pools) and a few Asset-Backed Securities (9.4 percent in Federal Family Education Loan Program-backed Student Loan Marketing Association Student Loan Trust Securities); the remainder was in cash and short term equivalents (16.1 percent), and Other net assets andliabilities (such as income earned but not yet received, and payables for fund expenses incurred but not yet paid) (0.8 percent).The positive performance of the Fund, as compared to the benchmark, is attributable to negligible economic impact on Agencies, as compared to Treasuries, during the same time.At December 31, 2012, the average portfolio duration of the Fund (as calculated by index duration for floating rate products and effective duration for fixed rate products) was 0.67 years, which is well below the maximum duration specified in the prospectus.All the underlying investments that comprise the Fund are permitted by National Credit Union Administration Regulation §703 and §704 (investments that are permitted by only one of the regulations are not eligible for investment by the Fund). Market Outlook: The Federal Reserve’s FOMC recently announced that short-term interest rates will remain low until unemployment and inflation begin to be experienced.Until then, they will maintain an accommodative stance.As noted above, we believe that this position will ultimately be reversed and the market will react by requiring higher interest rates on bonds.The real question is “when” not “if” this reversal will occur.In the meantime, the era of uncertainty will remain steadfastly in place and we believe the market will remain in neutral (neither bullish nor bearish). Fund Outlook: We continue to believe that the degree of uncertainty, coupled with the seemingly inevitable day of reckoning, mandates that interest rate risk and credit risk must be kept to a minimum.While we see hard times for the U.S. economy, we do not anticipate an outright default.Therefore, we have focused our current portfolio primarily on high credit quality obligations (e.g. student loan bonds, SBA bonds, or well-structured short-term agency CMOs).We have moved to a more fixed rate position to take advantage of the increased yield, but continue to hold a majority of the fund’s assets in floating rate products.The investment approach of the Fund remains constant: we will continue to seek yield in credit union permissible products, primarily in variable rate instruments and short, well-structured, fixed rate, mortgage products. 2 CORPORATE AMERICA CU SHORT DURATION FUND (Unaudited) We welcome new investors and thank all of the investors in the Fund for your commitment to the Fund’s strategy of seeking a reasonable return on quality, credit union permissible, short duration debt securities.We value your trust in our efforts. Sincerely, Thomas D. Bonds Shirley S. Senn Portfolio Manager Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings and is more exposed to individual security volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Changes in interest rates on floating (or variable) rate securities may lag behind changes in market rates, the value of such securities may decline during periods of rising interest rates until their interest rates reset to market rates. Not federally insured / Not a credit union obligation / Not credit union guaranteed / May lose value. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue.It is not possible to invest directly in an index. Distribution Yield is the most recent dividend per share (annualized) divided by the appropriate net asset value per share. M2 is a broader classification of money than M1.Economists use M2 when looking to quantify the amount of money in circulation and trying to explain different economic monetary conditions. Duration measures the responsiveness of a bond’s price to changes in interest rates. 30-Day SEC Yield is a standardized yield computed by dividing the net investment income per share earned during the 30-day period prior to quarter-end and was created to allow for fairer comparisons among bond funds. The Fund’s Total Fund Operating Expense ratio of 0.57% is reflective of the information disclosed in the Fund’s prospectus dated March 27, 2012 and may differ from the expense ratio disclosed in this report. Opinions expressed are those of the Fund’s Adviser and are subject to change, are not guaranteed and should not be considered investment advice. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. This Shareholder Letter must be preceded or accompanied by a current prospectus. Quasar Distributors, LLC, Distributor 3 CORPORATE AMERICA CU SHORT DURATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) – Annualized One Year Since Inception(1) Corporate America CU Short Duration Fund % % BofA Merrill Lynch 3-month U.S. Treasury Bill Index(2) % % Inception date of the Fund was May 26, 2011. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month. At the end of the month, that issue is sold and rolled into a newly selected issue. It is not possible to invest directly in an index. 4 CORPORATE AMERICA CU SHORT DURATION FUND Expense Example (Unaudited) December 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 – December 31, 2012). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/2012) Value (12/31/2012) (07/01/2012 to 12/31/2012) Corporate America CU Short Duration Actual(2) Corporate America CU Short Duration Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.40%, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/366 (to reflect the one-half year period). Based on the actual returns for the six-month period ended December 31, 2012 of 1.57%. 5 CORPORATE AMERICA CU SHORT DURATION FUND Sector Allocation (Unaudited) as of December 31, 2012(1) (% of net assets) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments December 31, 2012 Description Par Value U.S. GOVERNMENT AGENCY ISSUES – 73.7% Federal Home Loan Mortgage Corporation Series 3283, Class PA $ $ 5.500%, 07/15/2036 Series 4107, Class HA 2.000%, 10/15/2041 Federal National Mortgage Association Series 2005-59, Class PC 5.500%, 03/25/2031 Government National Mortgage Association Series 2012-74, Class AD 2.000%, 01/20/2042 Small Business Administration * 3.545%, 07/25/2017, #508860 4.179%, 12/25/2021, #521781 3.075%, 01/25/2022, #508962 4.072%, 04/25/2023, #521816 4.141%, 02/25/2024, #521828 4.155%, 02/25/2024, #521821 3.325%, 03/25/2027, #509107 4.118%, 02/25/2035, #521653 3.770%, 06/25/2036, #521808 3.386%, 08/25/2036, #521824 3.250%, 10/25/2036, #509106 3.075%, 05/25/2037, #509231 4.067%, 07/25/2037#521880 Total U.S. Government Agency Issues (Cost $68,163,268) ASSET-BACKED SECURITIES – 9.4% SLM Student Loan Trust * Series 2003-1, Class A5C 1.058%, 12/15/2032 (a) Series 2003-4, Class A5A 1.058%, 03/15/2033 (a) Small Business Administration Series 2005-P10A, Class 1 4.638% 02/10/2015 Total Asset-Backed Securities (Cost $8,631,190) See Notes to the Financial Statements 7 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments – Continued December 31, 2012 Description Shares Value MONEY MARKET FUND – 16.1% Invesco Treasury Portfolio, 0.020%* (Cost $15,280,502) $ Total Investments – 99.2% (Cost $92,074,960) Other Assets and Liabilities, Net – 0.8%^ Total Net Assets – 100.0% $ * Variable rate security. The rate shown is the rate in effect as of December 31, 2012. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of December 31, 2012 the fair value of these investments were $7,805,080 or 8.2% of total net assets. ^ Other assets and liabilities include receivables for items such as income earned but not yet received and payables for items such as Fund expenses incurred but not yet paid. See Notes to the Financial Statements 8 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Assets and Liabilities December 31, 2012 ASSETS: Investments, at value (cost $92,074,960) $ Receivable for investment securities sold Interest receivable Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income 1 Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 9 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Operations For the Year Ended December 31, 2012 INVESTMENT INCOME: Interest income $ Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Federal & state registration fees Transfer agent fees Audit fees Trustee fees Other Compliance fees Legal fees Custody fees Postage & printing fees Total expenses before recoupment Add: advisory fee recoupment (Note 4) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 10 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Changes in Net Assets Year Ended Period Ended December 31, 2012 December 31, 2011(1) OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments. Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued from transfers in-kind — Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains — ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income of$1 and $0, respectively $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued from transfers in-kind — Shares issued to holders in reinvestment of dividends Shares redeemed ) ) Net increase Inception date of the Fund was May 26, 2011. See Notes to the Financial Statements 11 CORPORATE AMERICA CU SHORT DURATION FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended Period Ended December 31, 2012 December 31, 2011(1) PER SHARE DATA: Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) Dividends from net capital gains — ) Total distributions ) ) Net asset value, end of period $ $ TOTAL RETURN % %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense waiver/recoupment % %(4) After expense waiver/recoupment % %(4) Ratio of net investment income to average net assets: Before expense waiver/recoupment % %(4) After expense waiver/recoupment % %(4) Portfolio turnover rate 42
